Citation Nr: 0712593	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-38 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 15, 1976 to May 
4, 1976.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

The veteran's bilateral pes planus pre-existed active service 
and did not increase in severity during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1111, 
1131, 1137, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, notice was not provided as to the assignment of 
disability ratings or effective dates.  However, the veteran 
cannot be prejudiced by this lack of notice.  In that regard, 
the Board is denying the veteran's claim, thus rendering moot 
any questions as to these downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter dated in April 2003.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in May 
2003.  The veteran was informed of the requirements of a 
successful service connection claim and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from non-VA health treatment 
providers.  All records for which the veteran sought VA 
assistance in obtaining, have been obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

This claim is based on aggravation of a pre-existing medical 
condition noted at entrance into service.  Thus, the in-
service requirement specified in McLendon corresponds to a 
showing of an increase in severity during service.  No 
competent evidence of record shows that the veteran's pes 
planus increased in severity during service.  Indeed, an 
April 1976 service medical record notation indicates that the 
veteran's pes planus was not aggravated by his service.  
Therefore, the duty to provide a medical examination is not 
triggered in this case and the Board declines to provide such 
examination.  

For the reasons stated above, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R.§ 
3.306(a).  

Service medical records contain a March 15, 1976 Report of 
Medical Examination, dated on the same date that the veteran 
entered active duty.  This report is signed by a physician.  
Item number 36 indicates that the veteran's feet were 
abnormal, with a notation of "[p]es [p]lanus, mild, 
asymptomatic."  

Also contained in the service medical records is an April 
1976 clinical record, dated 16 days after the veteran entered 
service.  The veteran reported difficulties with marching and 
long standing.  This report indicates that x-rays showed 
bilateral pes planus of congenital origin that was not 
aggravated by service.  An April 1976 Medical Board 
Proceedings report, dated three weeks later, and 38 days 
after entrance into service, indicates that the veteran was 
medically unfit for service.  He was discharged 12 days 
later.  

The first and only post-service evidence of difficulties due 
to pes planus is found in March 1990 medical records from the 
Texas Department of Criminal Justice, showing that the 
veteran was issued orthotics to treat his foot disorder.  
These records provide no evidence as to the etiology of his 
foot problems.

The March 1976 entrance Report of Medical Examination noted 
the veteran's pre-existing pes planus.  Thus, this condition 
was noted upon entrance into service and the veteran is not 
presumed to have been in sound condition, with regard to the 
claimed disability, when accepted into service.  

The U.S. Court of Appeals, Federal Circuit, has stated that 
if a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim of service connection for 
that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  Instead, the claim is for service-connected 
aggravation of that disorder.  Id.  Claims for service-
connected aggravation of a pre-existing disorder are governed 
by 38 U.S.C.A. § 1153 and the burden falls on the veteran to 
establish aggravation.  Id., see also Jenson v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  

As the presumption of soundness does not apply, the evidence 
must establish that aggravation of the veteran's pes planus 
occurred during service.  As stated above, 38 U.S.C.A. § 1153 
contains a presumption of aggravation when it is shown that a 
pre-existing disorder underwent an increase in disability 
during service.  In the instant case, there is no probative 
evidence that the veteran's pes planus increased in severity 
during service.  The only medical evidence addressing a 
relationship between his pes planus and service is the April 
1976 medical officer's report that his pes planus was not 
aggravated by service.  

Any implication by the veteran that his pes planus increased 
in severity during service is not probative evidence of such.  
While he can provide evidence as to observable symptoms, as a 
layperson he is not competent to provide evidence as to 
whether a disorder increased in disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In this case, the veteran was on active duty for 16 days when 
it was determined that his pre-existing pes planus should 
have resulted in non-acceptance into service.  There is no 
evidence that this short span of time, or for that matter his 
entire service of 38 days, resulted in a permanent increase 
in disability.  Additionally, the service physician provided 
competent medical evidence that his pes planus was not 
aggravated by service.  Finally, militating against his claim 
is that the first evidence of treatment for his pes planus 
occurred 14 years after separation from service.  As all 
competent evidence shows that the veteran's pes planus did 
not undergo an increase in disability during service, there 
is no presumption of aggravation.  

The Board also notes that the service physician found the 
veteran's pes planus to be congenital in origin.  Congenital 
pes planus is not compensable.  38 C.F.R. § 4.57 (2006).  
Congenital or developmental defects not considered diseases 
or injuries within the regulations.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2006).  There is no evidence of any 
superimposed disease or injury during service.  Therefore, 
even had the veteran's condition not been noted upon entrance 
into service, his claim would fail.  

Because the veteran's bilateral pes planus did not have its 
onset during service and was not aggravated by his service, 
his claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).  


ORDER

Entitlement to service connection for pes planus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


